DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6, 13, 17 and 19-20 
Claims 1-5, 7-12, 14-16, 18 and 21-22 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments, see pages 7-10, filed 07/20/2021, with respect to claims 1, 10 and 14 have been fully considered but they are not persuasive as they pertain to the specific limitation as addressed below.
Regarding claim 1 (and similarly claims 10 and 14), applicant primarily alleges that the cited references (Inoue and Lee124) fail to disclose, teach, or suggest all of the features of independent claim 1, at least as amended. For example, claim 1 recites, among other things “a headband coupling the first and second earpieces together and comprising cable guides distributed across the headband and defining a path of a cable through the headband, each of the cable guides having first and second walls defining a channel for receiving the cable.” “cable guides having first and second walls defining a channel for receiving the cable,” as recited by amended claim 1. Accordingly, Applicant respectfully asserts that Leel24 does not make up for the deficiency of the primary reference Inoue. Thus, for at least the reasons discussed above, Applicant respectfully submits that Inoue in combination with Lee 124 do not teach or make obvious the subject matter as recited in independent claim 1, at least as amended. 

In response, examiner respectfully disagree and submits that Lee124 does teach a cable guides having a first and second walls defining a channel for receiving the cable as demonstrated in the cited portions of Lee124. For instance, contrary to the applicant’s assertion, the abstract and [0021] clearly demonstrated that Lee124 discloses ‘a curved headband (3) that is formed by a chain of links 5 (500-511) that are hinged to one another and the transducers (1, 2). Each link (5) involves a shell-casing (8) comprising filler-pieces 12 at its underside. In [0021], the filler-pieces 12 are used to accommodate the signal cable of the headphone, thereby serving as the cable guides, and they define a path through which the said cable pass from one earpiece to the other. Accordingly, each of the filler pieces 12 must have a first wall and a 
[AltContent: textbox (path/channel)]Lee123, figure 3[AltContent: textbox (1st wall)][AltContent: textbox (2nd wall)].
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    1452
    1843
    media_image1.png
    Greyscale

From Lee123, figure 3 above, it is very clear that each of the cable guides or filler-pieces 12 has a first wall and a second wall that define the path or channel for receiving the cable. Thus, the combination of Inoue and Lee123 discloses the applicant’s invention of claim 1, and similarly claims 10 and 14 as amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 10-12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US PUB 20170201820, hereinafter Inoue) in view of Lee (US PUB 20150245124, hereinafter Lee124).
Regarding claim 1, Inoue discloses Headphones (e.g. headphones 10), (see at least the abstract and figure 1), comprising: a first earpiece (e.g. a left earpiece with a housing 51); a second earpiece (e.g. a right earpiece with a housing 52), and a headband (e.g. head band 20) coupling the first and second earpieces together (see figures 1 and 2), and being configured to synchronize a movement of the first earpiece with a movement of the second earpiece such that a distance between the first earpiece and a center of the headband remains substantially equal to a distance between the second earpiece and the center of the headband (e.g. a linkage slide mechanism comprising sliders 31, 32 and wires 121, 122 provide respective equal-distant adjustments of each of the earpiece 51, 52 from the middle of the 
Inoue does not explicitly disclose: and comprising cable guides distributed across the headband and defining a path of a cable through the headband, each of the cable guides having first and second walls defining a channel for receiving the cable, the cable having a first end coupled to the first earpiece and a second end to the second earpiece.
However, Lee124 in the same field of endeavor teaches headphones (see at least the abstract) comprising: a headband (e.g. a headband 3) comprising cable guides (e.g. filler pieces 12) distributed across the headband (see figures 1 and 3) and defining a path of a cable through the headband (e.g. for guiding an electrical cable), each of the cable guides having first and second walls defining a channel for receiving the cable (e.g. each filler-pieces 12 has two adjacent walls defining a channel for accommodating the cable), (see figure 3), the cable having a first end coupled to the first earpiece and a second end to the second earpiece (e.g. electrical cable is guided through filler pieces 12 within the headband 3 to each of the earpieces 1 and 2), (see Lee124, [0016]-[0021] and figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate cable guides as taught by Lee124 in the teachings of Inoue so as to effectively guide and manage the electrical cable within the headband especially during folding and unfolding of the headband.

Regarding claim 2, Inoue as modified by Lee124 discloses the headphones as recited in claim 1, wherein the cable comprises a loop of cable (e.g. a loop of sound transmission line or cord with each end respectively connected to each of the first and second earpiece), (see Inoue, [0039]-[0040], figure 1).

claim 3, Inoue as modified by Lee124 discloses the headphones as recited in claim 2, wherein a first stem of the first earpiece is coupled to the first end of the cable and a second stem of the second earpiece is coupled to the second end of the cable (e.g. the transmission line is connected to each of the earpieces 51, 52 via their respective stem portions), (see Inoue, [0039]-[0040], figure 1).

Regarding claim 4, Inoue as modified by Lee124 discloses the headphones as recited in claim 2, wherein the loop of cable is configured to route an electrical signal (inherently sound signals) from the first earpiece to the second earpiece (see Inoue, [0039]-[0040], figure 1).

Regarding claim 7, Inoue as modified by Lee124 discloses the headphones as recited in claim 1, wherein a first stem wire couples the first earpiece to the first end of the cable, and a second stem wire couples the second earpiece to the second end of the cable (e.g. sound transmission line is looped within the headband 20 and connects each of the first and second earpieces 51, 52), (see Inoue, [0039]-[0040], figure 1).

Regarding claim 10, Inoue discloses Headphones (e.g. headphones 10), (see at least the abstract and figure 1), comprising: a headband (e.g. head band 20) having a first end and a second end opposite the first end (see figure 1); a first earpiece (e.g. a left earpiece with a housing 51) coupled to the headband a first distance from the first end; a second earpiece (e.g. a right earpiece with a housing 52) coupled to the headband a second distance from the second end (see figures 1 and 2), and a cable (e.g. sound transmission line or cord) routed through the headband and mechanically coupling the first earpiece to the second earpiece and being configured to maintain the first distance substantially the same as the second distance by changing the first distance in response to a change in the second distance (e.g. a linkage slide mechanism comprising sliders 31, 32 and wires 121, 122 in tandem with the equal-distant adjustments of each of the earpiece 51, 52 from the middle of the headband 20 to perfectly fit the size of head of a user), (see Inoue, [0027], [0030]-[0031], [0039]-[0043] and [0053]-[0057], figures 1, 3 and 7).
Inoue does not explicitly disclose: the cable routed through cable guides distributed across the headband and defining a path of the cable through the headband, each of the cable guides having first and second walls defining a channel for receiving the cable.
However, Lee124 in the same field of endeavor teaches headphones (see at least the abstract) comprising: a headband (e.g. a headband 3) comprising cable guides (e.g. filler pieces 12) distributed across the headband (see figures 1 and 3) and defining a path of a cable through the headband (for guiding an electrical cable), each of the cable guides having first and second walls defining a channel for receiving the cable (e.g. each filler-pieces 12 has two adjacent walls defining a channel for accommodating the cable), (see figure 3), the cable having a first end coupled to the first earpiece and a second end to the second earpiece (e.g. electrical cable is guided through filler pieces 12 within the headband 3 to each of the earpieces 1 and 2), (see Lee124, [0016]-[0021] and figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate cable guides as taught by Lee124 in the teachings of Inoue so as to effectively guide and manage the electrical cable within the headband especially during folding and unfolding of the headband.

Regarding claim 11, Inoue as modified by Lee124 discloses the headphones as recited in claim 10, wherein the cable is arranged in a loop and the first earpiece is coupled to a first side of the loop and the second earpiece is coupled to a second side of the loop (e.g. a loop of sound transmission line or cord with each end respectively connected to each of the first and second earpiece), (see Inoue, [0039]-[0040], figure 1).

claim 12, Inoue as modified by Lee124 discloses the headphones as recited in claim 10, further comprising stem housings coupled to opposing ends of the headband, each of the stem housings enclosing a pulley about which the cable is wrapped (e.g. a pulley system formed by portions 111 and 112), (see Inoue, figures 3 and 4).

Regarding claim 14, Inoue discloses Headphones (e.g. headphones 10), (see at least the abstract and figure 1), comprising: a first earpiece (e.g. a left earpiece with a housing 51); a second earpiece (e.g. a right earpiece with a housing 52), and a headband assembly (e.g. head band 20) coupling the first and second earpieces together (see figures 1 and 2), and comprising an earpiece synchronization system (e.g. a linkage slide mechanism), the earpiece synchronization system configured to change a first distance between the first earpiece and the headband assembly concurrently with a change in a second distance between the second earpiece and the headband assembly (e.g. the linkage slide mechanism comprising sliders 31, 32 and wires 121, 122 provide respective equal-distant adjustments of each of the earpiece 51, 52 from the middle of the headband 20 to perfectly fit the size of head of a user), (see Inoue, [0027], [0030]-[0031], [0042]-[0043] and [0053]-[0057], figures 1, 3 and 7).
Inoue does not explicitly disclose: cable guides distributed across the headband and defining a path of a cable coupling the first earpiece to the second earpiece through the headband, each of the cable guides defining a channel for receiving the cable.
However, Lee124 in the same field of endeavor teaches headphones (see at least the abstract) comprising: a headband (e.g. a headband 3) comprising cable guides distributed across the headband (see figures 1 and 3) and a channel (e.g. a channel formed by plurality of filler pieces 12) defining a path of a cable (e.g. for guiding an electrical cable) coupling the first earpiece to the second earpiece through the headband (e.g. electrical cable is guided through filler pieces 12 within the headband 3 to each of the earpieces 1 and 2), each of the cable guides defining a channel for receiving the cable (e.g. each filler-pieces 12 has two adjacent walls defining a channel for accommodating the cable), (see figure 3), (see Lee124, [0016]-[0021] and figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate cable guides as taught by Lee124 in the teachings of Inoue so as to effectively guide and manage the electrical cable within the headband especially during folding and unfolding of the headband.

Regarding claim 15, Inoue as modified by Lee124 discloses the headphones as recited in claim 14, wherein the headphones also include first and second members (e.g. a L-side hanger 41 and a R-side hanger 42) coupled to opposing ends of the headband assembly, each of the first and second members being configured to telescope relative to a channel defined by a respective end of the headband assembly (see Inoue, [0027] and [0033], figure 4).

Regarding claim 16, Inoue as modified by Lee124 discloses the headphones as recited in claim 14, wherein the earpiece synchronization system comprises a first stem wire (e.g. a first wire rod 121) coupling a first end of the cable to the first earpiece and a second stem wire (e.g. a second wire rod 42) coupling a second end of the cable to the second earpiece (see Inoue, [0042]-[0044], figures 3-4).

Regarding claim 18, Inoue as modified by Lee124 discloses the headphones as recited in claim 14, further comprising a reinforcement member (e.g. polyurethane foam) disposed within the headband assembly and defining the channel (e.g. via the filler-pieces 12) within which the first earpiece and the second stem wire earpiece are coupled together (see Lee124, [0019] and [0021], figures 1-3).

claim 21, Inoue as modified by Lee124 discloses the headphones as recited in claim 1, wherein at least one of the cable guides (e.g. the central filler-piece) has curved walls defining a curved channel (see Lee123, figure 3).

Regarding claim 22, Inoue as modified by Lee124 discloses the headphones as recited in claim 1, wherein at least one of the cable guides has a channel configured to limit movement of the cable along a single direction (e.g. each of the filer-pieces 12 has a channel that guides and prevents movement of the cable within the headband), (see Lee123, figure 3).

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Lee124 as applied to claim 1 above in view of Tanoue et al (US PUB 20160142809, hereinafter Tanoue). 
Regarding claim 5, Inoue as modified by Lee12 discloses the headphones as recited in claim 1, but fails to explicitly disclose: wherein the headband comprises two parallel leaf springs defining a shape of the headband.
However, Tanoue in the same field of endeavor teaches headphones (see at least the abstract) comprising a headband, wherein the headband comprises two parallel leaf springs (e.g. two curved bars 10) defining a shape of the headband (see Tanoue, [0030] and [0039], figures 1 and 3). Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate two parallel leaf spring for the headband as taught by Tanoue in the teachings of Inoue in view of Lee124 so as to provide sufficient accommodation channels for separate signal lines, and thereby further improving the wiring structure of the headphone. 

Regarding claim 8, Inoue as modified by Lee124 and Tanoue discloses the headphones as recited in claim 7, further comprising a data synchronization cable extending from the first through a channel defined by the headband (e.g. cable 11 carrying digital signal from DSP 21) through channel in the bars 10), the data synchronization cable carrying signals between electrical components of the first and second earpieces (see Tanoue, [0036]-[0038], figures 2-4).

Regarding claim 9, Inoue as modified by Lee124 and Tanoue discloses the headphones as recited in claim 8, wherein a first portion of the data synchronization cable is coiled around the first stem wire and a second portion of the data synchronization cable is coiled around the second stem wire (see Inoue, figures 4-5, and Tanoue, figures 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/OYESOLA C OJO/Primary Examiner, Art Unit 2654